                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MIA L. WHITE,

                       Plaintiff,

               v.                                                    Case No. 19-C-1629

BARBARA WEBER and MARY G. LEMMENES,

                       Defendants.


                                       SCREENING ORDER


       Plaintiff Mia White, who is currently serving a state prison sentence at Robert E. Ellsworth

Correctional Center and representing herself, filed a complaint under 42 U.S.C. § 1983, alleging

that her civil rights were violated. In a previous order, the court granted White’s motion to

proceed without prepayment of her filing fee, 28 U.S.C. § 1915(b)(1), but dismissed her complaint

for failing to state a claim. White claimed that medical personnel at Taycheedah Correctional

Institution (TCI), where she was serving a sentence, were negligent in failing to properly diagnose

and treat her medical conditions. The court dismissed the complaint, noting that negligence was

not a federal claim. White was given leave to file an amended complaint on or before January 25,

2020, setting forth the facts needed to state a claim and provide the defendants notice of what her

claim was about. White filed her amended complaint on January 23, 2020, and it is ready for

screening.

                                    SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Liberally construed, White alleges Dr. Barbara Weber and Mary Lemmnes, both on the

medical staff at TCI, were deliberately indifferent to her serious medical needs. She claims she

has been suffering from severe back pain and numbness, and could barely walk or stand. At times

she felt she was paralyzed and couldn’t move. Despite her complaint, Dr. Weber and Lemmnes

failed to properly diagnose and treat her condition. White alleges she was eventually taken to the

emergency room where she was told she had an untreated back fracture. As a result of the failure

to attend to her complaints, White alleges that the defendants caused her extreme pain and she

may become paralyzed.



                                                 2
       The Supreme Court held in Estelle v Gamble, 429 U.S. 97, 104 (1976), that deliberate

indifference to serious medical needs of prisoners constitutes the unnecessary and unwanton

infliction of pain proscribed by the Eighth Amendment. White’s allegations that medical staff at

TCI ignored her complaints of severe pain and failed to take proper steps to diagnose and treat

her conditions is sufficient, at the pleading stage, to state a claim under this principle of law.

Accordingly, White’s case may proceed against Doctor or Nurse Practitioner Mary Lemmenes

and Dr. Barbara Weber who she claims were directly involved in her care.

       IT IS THEREFORE ORDERED that pursuant to an informal service agreement

between the Wisconsin Department of Justice and this court, copies of Plaintiff’s complaint and

this order are being electronically sent today to the Wisconsin Department of Justice for service

on the state defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that Plaintiff shall submit all correspondence and legal

material to:

                              Honorable William C. Griesbach
                              c/o Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              125 S. Jefferson Street, Suite 102
                              Green Bay, WI 54301

                                                 3
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. Therefore, failure to provide your correct address could result in

dismissal of your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 3rd day of February, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach, District Judge
                                                         United States District Court




                                                     4
